STATE OF WEST VIRGINIA

                             SUPREME COURT OF APPEALS


Global Capital of World Peace, Inc.,

Petitioner Below, Petitioner                                                   FILED

vs) No. 16-1061 (Hampshire County 15-AA-1)
                                                                           November 9, 2017
                                                                                 released at 3:00 p.m.
                                                                             EDYTHE NASH GAISER, CLERK
Norma Wagoner, Assessor of                                                   SUPREME COURT OF APPEALS
                                                                                  OF WEST VIRGINIA
Hampshire County, West Virginia
and Dale W. Steager, State Tax Commissioner,
Respondents Below, Respondents


                                MEMORANDUM DECISION

        Petitioner Global Capital of World Peace, Inc., appeals the October 14, 2016, order of the
Circuit Court of Hampshire County granting summary judgment to Respondents Norma
Wagoner, Assessor of Hampshire County, West Virginia (“Assessor”), and Dale W. Steager,1
State Tax Commissioner (“Commissioner”). The circuit court upheld both the Assessor’s and the
Commissioner’s denial of an ad valorem property tax exemption to Petitioner for its Hampshire
County property. The circuit court reasoned that the property was not being used for charitable
purposes within the meaning of West Virginia Code § 11-3-9 (2013). Petitioner argues that it is
entitled to the exemption.2

        This Court has considered the parties’ briefs, oral arguments, and the appendix record on
appeal. As explained below, we find no substantial question of law and no prejudicial error. For
these reasons, a memorandum decision affirming the circuit court’s order is appropriate under
Rule 21 of the West Virginia Rules of Appellate Procedure.

                              I. Factual and Procedural History

        Petitioner owns 355 contiguous acres in Hampshire County, West Virginia. This property
contains improvements, including buildings which house approximately 100 permanent residents
(all single males), along with a communal kitchen and dining hall. The residents are not charged


       1
         Dale W. Steager was appointed State Tax Commissioner in January 2017, replacing
former Tax Commissioner Mark W. Matkovich, who was the Tax Commissioner at the time of
the underlying events leading to this appeal. Accordingly, pursuant to Rule 41(c) of the West
Virginia Rules of Appellate Procedure, we substitute Mr. Steager as Respondent herein.
       2
        Petitioner is represented by Michael E. Caryl, Esq., and J. Tyler Mayhew, Esq. The
Assessor is represented by Christopher C. Luttrell, Esq. The Commissioner is represented by L.
Wayne Williams, Esq.

                                                1

for their lodging, but they make donations to Petitioner. The campus has gardens, an extensive
trail system, and a forest buffer.

       The property also has buildings for hosting meditation retreat weekends, as well as week-
long and ten-day courses on Transcendental Meditation (“TM”). Those classes, seminars and
workshops are offered to single men only and are conducted by the Maharishi Purusha Program
(the “MPP”) for individuals seeking spiritual development and enlightenment through the study
and practice of TM. The MPP advertises the classes, accepts applications, screens applicants, and
charges a course fee for the participants. In 2014 and 2015, classes ranged from $425 for a two-
day weekend class to $1,900 for the sixteen-day New Year’s TM workshop. Only paying
customers can attend the TM classes; however, the permanent residents on the property, who are
members of the MPP, attend the classes at no charge.

       There is no formal lease agreement between Petitioner and the MPP. However, the MPP
makes donations to Petitioner. The MPP reported making grants to Petitioner in the amount of
$675,233 for 2013-2014 fiscal year, and $986,902 for the 2014-2015 fiscal year on the Internal
Revenue Service (“IRS”) form 990. No other organizations use this property.

        Both Petitioner and the MPP are exempt from federal income taxes under Section
501(c)(3) of the Internal Revenue Code. Both corporations have the same corporate purpose—to
“foster global world peace through the teaching and promotion of TM.” Petitioner and the MPP
receive tax deductible donations from individuals and organizations, which have enabled
Petitioner to expend nearly $4.5 million to improve this parcel of real estate.

       In January 2015, Petitioner’s application for exemption of this real property for 2015 ad
valorem property tax purposes was denied by the Hampshire County Assessor. Petitioner
objected, and requested that the matter be submitted to the Tax Commissioner. The Tax
Commissioner also denied the requested exemption in Property Tax Ruling 15-50.

        Petitioner appealed the matter to the circuit court and discovery commenced. When the
Commissioner submitted interrogatories to Petitioner, he asked: “What specific charitable
purposes have been accomplished due to the meditation conducted on the subject property?” And
Petitioner replied that it

              has fulfilled educational and scientific purposes by providing, in
              furtherance of its goals set forth in its Articles of Incorporation,
              educational and avocational courses in Maharishi Vedic Science
              and Technology. The course participants enjoyed extended practice
              of meditation for the purpose of developing greater enlightenment
              (development of one’s full potential), improved health due to
              release of stress and increased brain wave coherence and greater
              balance in the physiology, and greater happiness. These same
              benefits are enjoyed by the permanent residents of the facility.

        On June 15, 2016, the circuit court conducted a hearing on certain pending motions and
Petitioner presented a witness, Mr. William Crossing, a resident of the property. Mr. Crossing

                                               2

testified that around 100 men are permanent residents and they are not charged to stay there.
Those permanent residents are members of the MPP. During the 2014 calendar year, 154
individuals attended the MPP classes. Mr. Crossing confirmed that the MPP does not serve
women. He also testified that individuals must qualify prior to being accepted to attend the MPP
classes by taking TM courses, practicing TM for some time, and taking advanced courses. He
also testified that Petitioner was “basically just running the facility.”

      As there was no genuine issue of material facts, the parties filed motions for summary
judgment. The circuit court held a hearing on those motions on October 5, 2016. It granted
summary judgment in favor of the Tax Commissioner and held that

              [t]he organization does not meet the criteria of “charitable
              purposes”, because the services are not gratuitous and without
              consideration, benefits are not for an indefinite number of persons,
              there is no rational basis to exclude women and married men, and
              the relationship with the MPP is such that the receipts in excess of
              expenses are, by any other name, held or leased out for profit.

       This appeal followed.

                                    II. Standard of Review

        It is well-established that “[a] circuit court’s entry of summary judgment is reviewed de
novo.” Syl. Pt. 1, Painter v. Peavey, 192 W.Va. 189, 451 S.E.2d 755 (1994). Moreover, our
review is de novo given the tax questions presented that require statutory and regulatory
interpretation. See Syl. Pt. 1, Appalachian Power Co. v. State Tax Dep’t, 195 W.Va. 573, 466
S.E.2d 424 (1995) (holding that “[i]nterpreting a statute or an administrative rule or regulation
presents a purely legal question subject to de novo review.”).

                                        III. Discussion

       This Court has stated that

              [t]he general policy of this state, accentuated by section 1, art. 10,
              of the Constitution, is that all property shall contribute to the
              expenses of the government. Taxes must be equal and uniform, and
              no species of property can be taxed higher than any other species
              of property of equal value. One aim of government is to protect
              property rights, insure the possession and enjoyment thereof by the
              owners, and thus promote domestic tranquility and the general
              welfare. The owners of property, whether they be individuals,
              corporations, or associations, should contribute to the expenses of
              the protection and stability of that property.

State v. McDowell Lodge, No. 112, A.F. & A.M., 96 W.Va. 611, 613, 123 S.E. 561, 562-63
(1924).

                                                3

        Our State Constitution provides that property used for “educational, literary, scientific,
religious or charitable purposes” may by law be exempted from taxation. W.Va. Const. art. X,
section 1. “The . . . Constitution does not exempt property from taxation, but [it] empowers the
legislature to create exemptions for certain types of property.” Wellsburg Unity Apts., Inc. v. Cty.
Comm’n of Brooke Co., 202 W.Va. 283, 286, 503 S.E.2d 851, 854 (1998). In West Virginia
Code § 11-3-9(a)(12) (2013), the Legislature provided an exemption from taxation for
“[p]roperty used for charitable purposes, and not held or leased out for profit.” This Court has
held that “[u]nder section 1, art. 10, Const., the exemption of property from taxation depends on
its use. To warrant such an exemption for a purpose there stated, the use must be primary and
immediate, not secondary or remote.” Syllabus, State ex rel. Farr v. Martin, 105 W.Va. 600, 143
S.E. 356 (1928). We also have recognized that “[w]here a person claims an exemption from a
law imposing a license or tax, such law is strictly construed against the person claiming the
exemption.” Syl. Pt. 2, State ex rel. Lambert v. Carman, 145 W.Va. 635, 116 S.E.2d 265 (1960).3

        In this appeal, Petitioner advances seven separate,4 largely interconnected, assignments of
error arising out of the order granting summary judgment to the Commissioner. These
assignments can be fairly construed to fall into two distinct categories of alleged error regarding
the circuit court’s conclusions that: (1) the property was not used exclusively for charitable



       3
          See also Syl. Pt. 2, In re Hillcrest Mem’l Gardens, Inc., 146 W.Va. 337, 119 S.E.2d
753 (1961) (“Constitutional and statutory provisions exempting property from taxation are
strictly construed. It is encumbent upon a person who claims his property is exempt from
taxation to show that such property clearly falls within the terms of the exemption; and if any
doubt arises as to the exemption, that doubt must be resolved against the one claiming it.”).
       4
          Specifically, Petitioner alleges the circuit court erred by: (1) finding the property is not
used exclusively for charitable purposes as the MPP’s public workshops are not offered
“gratuitously and without consideration” because under the Legislative rules, charities are not
precluded from exacting charges upon beneficiaries for services rendered; (2) finding Petitioner
uses the campus “for profit” as the MPP receives revenues from its public workshops because
under the Legislative rules, charities can receive revenue “so long as any surplus or earnings are
used in furtherance of the charitable activities of the organization,” and all of the MPP’s surplus
revenue is used in furtherance of its charitable activities or donated to Petitioner; (3) finding the
property does not benefit “an indefinite number of persons,” because the MPP’s programs are
limited to men when other charities limit their programs to a single gender and the Legislative
rules state that “the beneficiaries of a charity may be limited to a class of beneficiaries bearing a
rational relationship to the purpose of the charity;” (4) finding Petitioner must directly and
immediately benefit the other land owners of Hampshire County in order to qualify for the
exemption; (5) finding Petitioner does not meet the qualifications of a charitable organization;
and (6) finding Petitioner was not entitled to the exemption when both Petitioner and the MPP
are 501(c)(3) charitable non-profit organizations that use the property and revenue in support of
their charitable activities. In its seventh assignment of error, Petitioner states that if this Court
determines it is not entitled to summary judgment, we should reverse and remand this case for
further factual development.

                                                  4

purposes; and (2) the property was held or leased out for profit. As such, the assignments of error
will be consolidated and discussed accordingly.5

        Petitioner maintains that this case can be resolved by applying undisputed facts to settled
law.6 We agree. The resolution of this case is governed by this Court’s holdings in Wellsburg. In
syllabus point two of Wellsburg, we held that “[r]eal property that is used exclusively for
charitable purposes and is not held or leased out for profit is exempt from ad valorem real
property taxation. W.Va. Code § 11-3-9 (1990).” 202 W.Va. at 284, 503 S.E.2d at 852. We
further held in syllabus point three that,

                       [i]n order for real property to be exempt from ad valorem
               property taxation, a two-prong test must be met: (1) the
               corporation or other entity must be deemed to be a charitable
               organization under 26 U.S.C. § 501(c)(3) or 501(c)(4) as is
               provided in 110 C.S.R. § 3-19.1; and (2) the property must be used
               exclusively for charitable purposes and must not be held or leased
               out for profit as is provided in W.Va. Code § 11-3-9.

202 W.Va. at 284, 503 S.E.2d at 852.

        It is undisputed that Petitioner meets the first prong of Wellsburg because both Petitioner
and the MPP are exempt from federal income tax, under the Internal Revenue Code 501(c)(3), as
charitable organizations.

       Therefore, the second prong of Wellsburg is at issue here. And that prong contains two
sub-parts: (1) whether the property is used exclusively for charitable purposes; and (2) whether
the property is held or leased out for profit as provided in West Virginia Code § 11-3-9.
Wellsburg, 202 W.Va. at 284, 503 S.E.2d at 852.

        We first address what ultimately proves to be the dispositive issue in this appeal, whether
Petitioner’s property is used exclusively for charitable purposes. Id. The term “charity,” as
defined by legislative regulation, is

               a gift to be applied consistently with the existing laws, for the
               benefit of an indefinite number of persons, either by bringing their
               hearts under the influence of education or religion, by relieving

       5
        See Tudor’s Biscuit World of Am. v. Critchley, 229 W.Va. 396, 401-02, 729 S.E.2d 231,
236-37 (2012) (consolidating related and/or redundant assignments of error).
       6
          Petitioner’s position here, in assignment of error six, flatly contradicts previous
statements in its brief that the case presents “issues of first impression,” as well as assignment of
error seven wherein Petitioner asserts the case should be reversed and remanded for additional
fact finding.



                                                 5

              their bodies from disease, suffering or constraint, by assisting them
              to establish themselves for life, or by erecting or maintaining
              public buildings or works, or otherwise lessening the burdens of
              government. It is immaterial whether the purpose is called
              charitable in the gift itself if it is so described as to show that it is
              charitable. Any gift not inconsistent with existing laws which is
              promotive of science or tends to the education, enlightenment,
              benefit or amelioration of the condition of mankind or the diffusion
              of useful knowledge, or is for the public convenience is a charity.

W.Va. Code R. § 110.3-2.10 (1989) (emphasis added). The legislative regulations also explain
that

              [c]harities must be operated on a not-for-profit basis, must directly
              benefit society, must be for the benefit of an indefinite number of
              people, and must be exempt from federal income taxes under 26
              U.S.C. § 501(c)(3) or 501(c)(4). Moreover, in order for the
              property to be exempt, the primary and immediate use of the
              property must be for one or more exempt purposes.

W.Va. Code R. § 110.3-19.1 (1989).

        Applying these regulations to the facts in Wellsburg—a charitable organization that
provided housing for the elderly or low income individuals—this Court affirmed the circuit
court’s finding that the property was used for charitable purposes as it was “being used for
purposes of relieving poverty and for other purposes which are beneficial to the community.”
202 W.Va. at 289, 503 S.E.2d at 857. Similarly, this Court held in Appalachian Emergency
Medical Services, Inc. v. State Tax Commissioner, 218 W.Va. 550, 625 S.E.2d 312 (2005), that
leased property owned by a non-profit charitable corporation, and leased to another charitable
nonprofit organization for their shared charitable purposes of supporting EMS services
throughout the state, came within the definition of “charity.” The property was being used to
further the corporate mission of assisting emergency services organizations to relieve human
suffering. Id. at 555, 625 S.E.2d at 317.

       This Court recently addressed the subject statutory provision on appeal in Matkovich v.
University Healthcare Foundation, Inc., 238 W.Va. 345, 795 S.E.2d 67 (2016), and held in
syllabus point five that

                      [f]or purposes of determining whether a qualifying
              charitable organization under 26 U.S.C. § 501(c)(3) or 501(c)(4)
              has established the exclusive, or primary and immediate, charitable
              use required for seeking ad valorem tax exemption under West
              Virginia Code § 11-3-9(a)(12) (2013), the physical use of the
              property, rather than any income derived from such property, is the
              determining factor as to the usage of such property.


                                                 6

        Regarding the physical use of its Hampshire County property, Petitioner contends that
this case is similar to Appalachian. We disagree. Appalachian is distinguishable in significant
ways. The primary use of Petitioner’s property is that permanent residents, who are members of
the MPP, live there free of charge to practice TM. The charges for the workshops and seminars
offered by the MPP that flow to Petitioner in the form of donations, provide significant economic
benefit to those private individuals in the form of free room and board while they practice their
chosen lifestyle. In contrast, the property in Appalachian did not provide any economic benefit to
private individuals, and consequently, it fell within the parameters of the legislative rule. While a
non-profit may exact charges for its services, that revenue may not inure to the benefit of private
individuals, such as the members of the MPP who are residents of Petitioner’s property.
Moreover, Petitioner’s property does not serve an indefinite number of persons, as the property
did in Appalachian. W.Va. Code R. § 110-3-2.10.

         The instant case is more analogous to Maplewood Community, Inc. v. Craig, 216 W.Va.
273, 607 S.E.2d 379 (2004). In Maplewood, this Court addressed two consolidated appeals from
taxpayers who operated independent living centers for senior citizens and contended that they
were exempt from ad valorem taxation under West Virginia Code § 11-3-9(a)(12). This Court
held that “despite their status as charitable organizations for federal income tax purposes,” the
taxpayers did not qualify for the exemption because the property was not “used exclusively for
charitable purposes.” Maplewood, 216 W.Va. at 275, 607 S.E.2d at 381. The determining factor
in Maplewood was that the senior communities were not operated to benefit society generally, as
required by the definition of charity set forth in the regulations. Rather, the taxpayers provided
facilities and services at cost only to those who had the ability to pay large deposits and
significant monthly fees. By limiting the potential class of senior citizens who could benefit from
the residential services through financial screening requirements, this Court held that the
taxpayers did not operate their respective facilities “exclusively” for charitable purposes. We
reasoned:

                       Even if we were to adopt the view advanced by Appellants,
               essentially that the provision of residential and health care to the
               elderly in a setting that offers them independence, dignity, and
               security fulfills a charitable purpose, there is still one critical
               component of the tax exemption test that Appellants cannot meet.
               To be entitled to exemption from ad valorem property taxation,
               Appellants cannot “limit the class of beneficiaries in such a way as
               to violate the definition of a charity.” W.Va. R. Taxation § 110-3­
               19.3. In defining the term “charity,” the Legislature has required
               that qualifying acts of benevolence must be “applied consistently
               with the existing laws, for the benefit of an indefinite number of
               persons.” Id. at § 110-3-2.10. By restricting residency to only those
               prospective residents who can demonstrate sufficient financial
               means to meet their stated costs on an indefinite basis, Appellants
               are clearly narrowing the pool of this state’s citizenry who can
               potentially benefit from their services. As such, the services
               provided by Appellants, despite their valuableness, do not benefit a
               sufficiently large or indefinite number of individuals so that those

                                                 7

               services “directly benefit society,” which is yet another component
               of utilizing property for charitable purposes. Id. at § 110-3-19.1.

Maplewood, 216 W.Va. at 284, 607 S.E.2d at 390.

        This Court recognized in Maplewood that although a charitable organization may serve
“socially constructive purposes,” that, in and of itself, was insufficient for it to qualify for an
exemption from real property taxation. Id. at 285, 607 S.E.2d at 391. The same rationale applies
here.

        Although Petitioner articulates laudable goals of psychological, physical, and social
wellbeing of practitioners of TM, Petitioner rigorously restricts the potential class of
beneficiaries who use this property, even more so than the taxpayers in Maplewood. Therefore,
this property is not used “exclusively” for charitable purposes. Restrictions on the class of
beneficiaries must be carefully scrutinized to ensure that the charity uses its property in such a
way that it provides a service to the public at large.7 Several factors lead to the conclusion that
the property is not used for the benefit of an indefinite number of persons: (1) the blanket
exclusion of women and married men; (2) the significant financial barriers, considering the costs
of the workshops and seminars; and (3) the restrictions limiting the use of the property to
members of Petitioner, the MPP, and screened applicants who are able to demonstrate sufficient
proficiency in their practice of TM. Thus, Petitioners “are clearly narrowing the pool of this
state’s citizenry who can potentially benefit from their services.” Id. at 284, 607 S.E.2d at 390. In
essence, the property is used as a private retreat for supporters of the charity and its related
corporate entity.

        Having failed to meet the exclusive use test established in Wellsburg, Petitioner is not
entitled to the exemption from ad valorem property taxes set forth in West Virginia Code § 11-3­
9. See 202 W.Va. at 284, 503 S.E.2d at 852, Syl. Pt. 3, in part. Accordingly, the circuit court
properly ruled that Petitioner has not demonstrated that an exemption for the 2015 ad valorem
property tax for its Hampshire County property is warranted.8

       For the foregoing reasons, we affirm.


       7
         We therefore reject Petitioner’s argument that the circuit court erred by focusing its
attention on whether the property was used to benefit other land owners in Hampshire County.
“It simply recognize[d] that the interests of all members of the community are affected by the
system of tax assessment. If one party is underassessed, the resulting injury is to all other
members of the taxing district who are discriminatorily assessed and denied the benefits of full
and equitable taxation.” Tug Valley Recovery Ctr., Inc. v. Mingo Cty. Comm’n, 164 W.Va. 94,
105, 261 S.E.2d 165, 172 (1979).
       8
         Because our finding that the property is not being used exclusively for charitable
purposes compels us to affirm the circuit court’s order, it is unnecessary to address the issue of
whether the property is held or leased out for profit as provided in West Virginia Code § 11-3-9.


                                                 8

                                         Affirmed.

ISSUED: November 9, 2017

CONCURRED IN BY:

Chief Justice Allen H. Loughry II
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Elizabeth D. Walker




                                    9